                    Case 19-50392-KBO              Doc 61       Filed 05/14/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                     Case No. 19-12153 (KBO)

                    Debtors.                                 (Jointly Administered)

TROY FLEMING, JARROD NABOR, and
DAVARIAN URSIN, and CHARLES
ZIEGELER, on behalf of themselves and all                    Adv. Proc. No. 19-50392 (KBO)
others similarly situated,                                   Adv. Proc. No. 19-50748 (KBO)
                                                             (Consolidated Adversary Proceedings)
                    Plaintiffs,

v.

BAYOU STEEL BD HOLDINGS, L.L.C.,
dba BAYOU STEEL GROUP, BD BAYOU
STEEL INVESTMENT, LLC, BD
LAPLACE, LLC, BAYOU STEEL BD
HOLDINGS II, L.L.C., and BLACK
DIAMOND CAPITAL MANAGEMENT,
LLC,

                  Defendants.

        ORDER APPROVING STIPULATION DISMISSING DEBTOR DEFENDANTS
                      FROM ADVERSARY PROCEEDINGS

           Upon consideration of the Stipulation Dismissing Debtor Defendants from Adversary

Proceedings (the “Stipulation”) entered into between the Plaintiffs2 and the Trustee; and the

Court having reviewed the Stipulation, a copy of which is attached hereto as Exhibit 1; and good

cause appearing for the relief requested therein, it is hereby ORDERED THAT:



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


DOCS_DE:228267.2 57095/001
                 Case 19-50392-KBO         Doc 61      Filed 05/14/20     Page 2 of 2




        1.       The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

        2.       The Debtor Defendants are hereby dismissed without prejudice from the

Adversary Proceedings, but such dismissal without prejudice shall be subject to the reservations

and terms of the Stipulation.

        3.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




    Dated: May 14th, 2020                               KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

                                                   2
DOCS_DE:228267.2 57095/001
